Citation Nr: 1434569	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  07-24 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder. 

2.  Entitlement to an increased evaluation for left knee disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to August 2002 and from January 2003 to January 2004. 

This appeal arises from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In September 2008, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the Veteran's electronic claims file.  

In September 2009 and August 2011, the Board remanded the claims for additional development.  

The issue of entitlement to a disability rating in excess of 10 percent the left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise as to whether the symptoms of the Veteran's depressive disorder had their onset in service.  





CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, diagnosed as depressive disorder, are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection on a direct basis requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) causal relationship between the present disability and the disease or injury incurred or aggravated during active service.  See 38 C.F.R. § 3.303 (2013); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran claims that she has a psychiatric disorder manifested by depression that had its onset in service.  She said that she had depression in service from dealing with "prejudice" on her job.  At her hearing in September 2008, the Veteran testified that she sought treatment for psychiatric problems during active duty and was transferred from being an MP (military police) to the visiting center dealing mostly with people coming in and out of the base. 

The Veteran's service treatment records contain two notes of counseling in August and September of 2003.  While the Veteran was not specifically diagnosed with a psychiatric disorder, the treating physician noted occupational problems.  She separated from service in January 2004.  

Following service, the available VA treatment records indicate the Veteran first received treatment for major depression in May 2005, after which she has continued in treatment.  In August 2010, the Veteran was examined for VA purposes in connection with this claim.  Following an in-person interview and mental evaluation, the examiner provided a diagnosis of depressive disorder and stated it was his belief that the Veteran had been depressed continuously since 2005, however, it was difficult to know whether this is a continuation of what was noted in the service.  He stated that it was possible she had depression in the military, in 2003 and 2004, and received treatment, but was unable to give a definitive opinion that her current disability had its onset in service.  

Based on the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds service connection for depressive disorder is warranted.  The competent medical evidence of record has established a current disability exists.  Further, while the August 2010 VA examiner was unable to provide a definitive etiology of the currently diagnosed depressive disorder, he did acknowledge the possibility that she was depressed in service and also conclusively stated the Veteran has been depressed since 2005.  Furthermore, the Veteran's reports regarding her depressive disorder symptomatology having had their onset in service, and continuing thereafter are credible.  Therefore, the Board finds that the evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, service connection is warranted for depressive disorder.  Consequently, the benefit sought on appeal is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as depressive disorder, is granted. 




REMAND

In the July 2011 Appellate Brief, which the Veteran's representative referenced in the July 2013 Appellate Brief as containing the relevant arguments concerning this appeal, it was stated that the Veteran's left knee disability had worsened since she was last examined in July 2010.  The Board also notes that the July 2010 VA examiner indicated that Veteran's claims file was not reviewed.  Further, in October 2011, the Veteran had an arthroscopy performed on her left knee, for which she received convalescence.  However, she has not been reexamined since that surgery.  As such, VA is required to afford her a contemporaneous VA examination to assess the current nature and severity of the left knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

Given this, the most current records of relevant treatment to the left knee also should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the file, copies of records of any VA treatment for the Veteran's left knee dated after April 2013.  If during the course of this development, it becomes known there are relevant non-VA treatment records outstanding; attempts to obtain these also should be accomplished.  

2.  Notify the Veteran that she may submit lay statements from individuals that have first-hand knowledge of the nature, extent and severity of her left knee disability.   

3.  After the above development is completed, schedule the Veteran for an examination to determine the nature and severity of the left knee disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  

4.  Then readjudicate the appeal.  If the claim is not granted in full, a supplemental statement of the case should be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


